Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 18-20, 21-26, 28-32 are cancelled.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/18/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 17, 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petr (WO2011147384), hereinafter referred to as Petr and further in view of Freeble (US Patent No. 1507370).

With respect to claim 11, Petr teaches a cryogenic storage system (Figures 1/2),  comprising: a storage container comprising outer surface (container 4 and carrier 3, page 4, line 11-13); and an enclosure assembly configured to house the storage container (transport casing, page 4, lines 8-9), the enclosure assembly comprising: an outer dome comprising a substantially spherical cavity and a radially inner surface (inner spherical surface 2 forms a spherical cavity with a radially inner surface, page 4, lines 10-11);
wherein the storage container has a center of gravity or mass with a bottom portion of the storage container that passively stabilizes the storage container when the storage container is tilted, angled, or rotated within the enclosure assembly (the carrier with the container together are designed to prevent rotation or turning over of the container when the outer casing is handling or turned over because of the weight at the bottom of the carrier/container combination, page 4, lines 22-26, which means the bottom is weighted).

Petr does not teach the storage container has a radial outer surface and is shaped as a sphere.

Freeble teaches an enclosure having a cavity (within 1) and a container (4) that freely rotates in three dimensions without impacting inner sides of the enclosure (where the container contacts the bearings to freely rotate, p1, lines 70-74) about a plurality of axes (page 1, line 107, p2, line 5) within the cavity of the enclosure and has a mass (6) within a bottom portion of the of the container to passively stabilize the container (page 1, line 107 – page 2, line 5); the container being shaped as a sphere (page 1, column 2, line 61).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of using the container/carrier of Petr as the Dewar to have utilized a spherical storage container as the Dewar based on the teaching of Freeble since it has been shown that a simple substation of one known elements (storage container with carrier) for another (storage container that acts as both storage and transport) as they are both known ways of providing a container which remains upright when the outer casing is moved It would thus have been obvious to have substituted one for the other.  As such it would have been obvious to have instead of the container/carrier combo forming the Dewar to have used a single spherical container which rotates around the rollers (Freeble also teaches bearings) as they are both known ways of providing the same free rotation and maintaining upright of a storage container.

With respect to claim 13, Petr teaches wherein the enclosure assembly further comprises an enclosure (the overall outer part of casing is the enclosure) and a padding component wherein the padding component is disposed between the enclosure and the outer dome (polyurethane foam is present between the outer cubic surface and the inner spherical surface).

With respect to claim 17, Petr as modified teaches wherein the storage container Dewar is a spherical dewar that rotates in three-dimensions and only contacts a plurality of ball elements (as modified the storage container is a spherical Dewar, and the rotation is over a series of sliding elements, page 4, line 23 which are spherical rollers, page 2, lines 24-25, which would prevent the contact with the container).

With respect to claim 33, Petr teaches wherein the storage container is a temperature-controlled spherical storage container with a temperature below an ambient temperature that is positioned within the cavity of the enclosure and having a payload area that is configured to passively stabilize in an upright position (as modified the container is spherical, and the container is a Dewar which means it is designed to contain a temperature below ambient, and with the weighted configuration would remain upright, and can be considered suspended on the rollers).

With respect to claim 34, Petr as modified teaches wherein the temperature-controlled spherical storage container has a center of mass that is located at or near a bottom of the temperature- controlled spherical storage container and that returns the temperature-controlled spherical storage container to an upright or vertical position or maintains the temperature-controlled spherical storage container in the upright or vertical position when the enclosure is tilted or rotated (this is the configuration of the storage container, where the weighted bottom keeps the container upright regardless of the orientation of the outer casing).

With respect to claim 35, Petr as modified teaches wherein the temperature-controlled spherical storage container is suspended within the cavity and remains upright within the enclosure regardless of an orientation of the enclosure (using the rollers, page 2, lines 24-25 the Dewar remains upright regardless of the orientation of the casing)/

With respect to claim 36, Petr as modified teaches wherein the temperature-controlled suspended spherical storage container freely rotates within the cavity (it rotates along the rollers which can be considered freely as it is not restricted in movement rotationally).

With respect to claim 37, Petr as modified teaches wherein the temperature-controlled storage container rotates or moves about within the cavity of the enclosure without impacting inner sides of the enclosure (the rotation is along rollers, page 2, lines 24-25 which means it would not impact the sides).

With respect to claim 38, Petr as modified teaches wherein the enclosure has an outer frame and an inner frame (outer cubic surface and inner spherical surface, page 4, lines 8-9). 

Interpretation of claim 13, based on claims 14-16 being dependent upon claim 13.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petr/Freeble ad further in Kelly-Greene et al. (US PG Pub 20200017817), hereinafter referred to as Greene.

With respect to claim 13, Petr teaches wherein the enclosure assembly further comprises an enclosure (the overall outer part of casing is the enclosure).

Petr does not teach a padding component wherein the padding component is disposed between the enclosure and the outer dome.

Kelly-Greene teaches that to connect two components that an enclosure gasket in a recess can be used (paragraph 98) which gasket can be made of a rubber-like material to provide insulation (paragraph 105).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Kelly-Greene to have provided a rubber-like gasket in a recess in one or both of the two halves of the outer casing (the outer casing of Petr is in two halves, page 3, lines 21-23) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the recessed gasket in one of the two halves would allow for providing a sealed connection maintaining the thermal insulation as desired by Petr (the casing is made of thermal insulation material, page 3, lines 4-6).

With respect to claim 14, Petr as modified teaches wherein the padding component is a gasket disposed in a recess of the enclosure (as modified the padding is a gasket in a recess).

With respect to claim 15, Petr as modified teaches further comprising a plurality of padding components, the plurality of padding components including the padding component, the plurality of padding components disposed around an outer dome radially outer surface of the outer dome (in addition to the rubber-like gasket as modified, the enclosure is filled with polyurethane foam, page 3, lines 3-5, which is also a padding, which would be around an outer surface of the dome).

With respect to claim 16, Petr as modified teaches wherein the padding component wherein the padding component comprises a first padding portion coupled to the enclosure and a second padding portion disposed between the first padding portion (there are two paddings, one formed of the gasket and the other of polyurethane foam, page, lines 3-5)  the radially outer surface of the outer dome, the first padding portion including a first stiffness that is greater than a second stiffness of the second padding portion (one of the padding is rubber and the other is polyurethane foam, and they have different padding, and are both coupled to the enclosure, and depending on where the orientation is there is rubber between the foam and the outer dome and foam between the rubber and the outer dome and as they are different materials they would have different stiffness and the limitation is met).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763